Citation Nr: 1615997	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  08-32 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the left knee disability prior to October 26, 2011, based on factors other than instability.

2.  Entitlement to a disability rating in excess of 20 percent for the left knee disability based on instability since December 11, 2009.  

3.  Entitlement to a disability rating in excess of 10 percent for the left knee disability since October 26, 2011, based on factors other than instability.

4.  Entitlement to an increased disability rating in excess of 10 percent for a right knee disability.

5.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected knee disabilities.

6.  Entitlement to service connection for bladder cancer.

7.  Entitlement to service connection for the cause of the Veteran's death.

8.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.

9.  Entitlement to a death pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to January 1953.  The Veteran died in April 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and from a September 2012 rating decision and a November 2012 determination by VA Pension Management Center in Milwaukee, Wisconsin.  The Veteran's claims file is currently under the jurisdiction of the VA Pension Management Center in Milwaukee, Wisconsin.

The Veteran and the appellant testified at an April 2009 hearing held at the RO in Indianapolis, Indiana, before a Decision Review Officer on the issues of entitlement to service connection for a lumbar spine disability and increased ratings for knee disabilities.  A transcript of that hearing has been associated with the electronic record.

In April 2012, the Veteran died prior to the Board's April 2012 decision.  In April 2012, the Board denied the following on appeal from the November 2007 rating decision:  entitlement to an increased disability rating in excess of 10 percent for a left knee disability prior to December 11, 2009 and in excess of 30 percent as of December 11, 2009; entitlement to an increased disability rating in excess of 10 percent for a right knee disability; and entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected left knee disability.

The appellant appealed the denials to the United States Court of Appeals for Veterans Claims (the Court).  In a July 2013 memorandum decision, the Court vacated the April 2012 Board decision and dismissed the appeal for a lack of jurisdiction because the Veteran had died prior to the Board decision.  

In her May 2012 motion for substitution, the appellant requested substitution for "appeal in Washington, DC - degenerative disc disease and lumbosacral spine," as well as for the claim of service connection for bladder cancer that was pending at the RO.  Substitution was granted in an April 2015 letter.  Therefore, the issues are as stated on the title page.

In April 2015, the Board remanded the claims to schedule the appellant for a Travel Board hearing.  In October 2015, the appellant withdrew her request for a Board hearing.

In March 2016, the Board requested a medical opinion from a Veterans Health Administration (VHA) expert regarding whether the Veteran's fatal bladder cancer was related to active service.  On April 12, 2016, the VHA expert rendered an opinion.  In light of the decision below regarding entitlement to service connection for bladder cancer and the cause of the Veteran's death, the appellant is not prejudiced by a lack of notice of the VHA expert opinion.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of evidence shows that prior to October 26, 2011, the postoperative residuals of a torn medial meniscus of the left knee with traumatic degenerative joint disease were not manifested by flexion limited to 60 degrees, extension limited to 15 degrees, or a dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.

2.  The weight of evidence reflects that since December 11, 2009, the left knee instability was not manifested by severe lateral instability.

3.  The weight of the evidence reveals that since October 26, 2011, the post-operative residuals of a torn medial meniscus of the left knee with traumatic degenerative joint disease were manifested by a dislocated semilunar cartilage with frequent episodes of "locking" and effusion into the joint.

4.  The weight of evidence shows that the postoperative residuals of an injury to the medial meniscus of the right knee with degenerative changes were not manifested by flexion limited to 60 degrees, extension limited to 5 degrees, slight recurrent subluxation or lateral instability, or a dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.

5.  The evidence is in equipoise as to whether the lumbar spine disability was caused by the service-connected left knee disability.

6.  The weight of evidence reveals that the Veteran's bladder cancer was related to in-service exposure to aircraft fuel as well as other chemicals and toxins.

7.  The weight of evidence reflects that the cause of the Veteran's death was the now-service-connected bladder cancer.

8.  DIC based on service connection for the cause of the Veteran's death is a greater benefit than DIC based on section 1318; therefore, the latter claim is moot.

9.  DIC based on service connection for the cause of the Veteran's death is a greater benefit than a death pension; therefore, the latter claim is moot.






CONCLUSIONS OF LAW

1.  Prior to October 26, 2011, the postoperative residuals of a torn medial meniscus of the left knee with traumatic degenerative joint disease did not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259-5010 (2015).

2.  Since December 11, 2009, the left knee instability did not meet the criteria for an evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  Since October 26, 2011, the postoperative residuals of a torn medial meniscus of the left knee with traumatic degenerative joint disease more nearly approximated the criteria for a 20 percent disability rating than the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

4.  The postoperative residuals of an injury to the medial meniscus of the right knee with degenerative changes did not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259-5010.

5.  Resolving doubt in the appellant's favor, a lumbar spine disability was caused by the service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

6.  Bladder cancer was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).

8.  The claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318  is dismissed.  38 U.S.C.A. § 1318 (West 2014).

9.  The claim of entitlement to a death pension is dismissed.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2014); 38 C.F.R. § 3.3(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As for the claims of entitlement to service connection for a lumbar spine disability, bladder cancer, and the cause of the Veteran's death, the requirements of the VCAA have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

As the Board is granting the claim for entitlement to service connection for the cause of the Veteran's death, this grant renders moot the claim for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and entitlement to a death pension.  Therefore, further discussion of the VCAA is as to these issues is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-68 (2001).

With regard to the increased-rating claims, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2007, October 2008, May 2009, and October 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the August 2007 letter, VA notified the Veteran of how VA determines the disability rating and effective date.  The claims were most recently readjudicated in a November 2011 supplemental statement of the case.

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service and VA treatment records, and the Veteran underwent several VA examinations.  The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected knee disabilities.  Therefore, the Board finds that these examinations are adequate on which to base a decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the hearing officer (a Decision Review Officer or a Veterans Law Judge) who chairs a hearing fulfill two duties to comply with the above-mentioned regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Decision Review Officer fully explained the issues on appeal during that hearing and, in essence, the evidence necessary to substantiate a claim for an increased rating.  Hearing transcript, page 12.  Significantly, the appellant and her representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have she and her representative identified any prejudice in the conduct of that hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Decision Review Officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Increased rating issues

Governing Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2015).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also VAOPCGPREC 9-98 (Aug. 14, 1998).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable. 

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).
 
Leg flexion limited to 60, 45, 30, and 15 degrees warrant noncompensable, 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).
 
Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Ankylosis is not shown in this case given that the Veteran is able to move both of his knees in all possible planes of movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2015).
 
Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).  Diagnostic Code 5259 requires consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion.  VAOPGPREC 9-98 (Aug. 14, 1998).  Therefore, a knee disability cannot be separately rated under Diagnostic Code 5295 and a limitation-of-motion diagnostic code.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.29 (2015).

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

Analysis

In a February 1954 rating decision, the RO granted service connection for the bilateral knee disabilities and assigned zero percent disability ratings.   In a July 2003 rating decision, the RO assigned a 10 percent evaluation for the left knee disability under Diagnostic Code 5259-5010.  In a July 2005 rating decision, the RO assigned a 10 percent evaluation for the right knee disability under Diagnostic Code 5259-5010.  On July 2, 2007, the RO received the Veteran's claim for increased ratings for the bilateral knee disabilities.  In a December 2010 rating decision, the RO assigned a separate 20 percent disability rating for left knee instability effective December 11, 2009, under Diagnostic Code 5257.

Entitlement to a disability rating in excess of 10 percent for the left knee disability prior to October 26, 2011, based on factors other than instability

Although the left knee disability was rated under Diagnostic Code 5259 for the period prior to October 26, 2011, the Board will consider whether a higher rating is warranted under Diagnostic Code 5258.  The Board notes that a separate rating under Diagnostic Code 5258 cannot be granted because assigning separate ratings under both Diagnostic Code 5258 and Diagnostic Code 5259 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  For these reasons, the Board finds that a separate rating under 5258 is not possible.  Instead, the evidence must show that a 20 percent rating is warranted based on a dislocated semilunar cartilage.

The August 2007 and May 2009 VA examination reports reveal that although there was pain on palpation and movement over the medial-joint compartment, there was no effusion in the left-knee joint.  There were no current complaints or findings of locking.  The December 2009 VA examination report reflects that the Veteran complained of locking and swelling, but such findings were not noted on physical examination.  The December 2009 VA examiner found that there was no objective evidence of effusion.  A June 2010 VA treatment record shows that while there was some tenderness in the medial joint line, there was no effusion.  The Board has considered that the Veteran's complaint of his left knee locking and swelling.  The Board finds the Veteran was competent and credible in his reporting of these symptoms.  The Board, however, ultimately places more weight on the consistent results of his VA examinations and VA treatment records, which revealed no objective evidence of locking or effusion in his left knee.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Consequently, a 20 percent disability rating prior to October 26, 2011, under Diagnostic Code 5258 is not warranted.

As noted above, assigning a separate rating based on limitation of motion would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  Therefore, the next matter is whether a higher rating is warranted based on limitation of motion.  A July 2007 VA treatment record shows that the range of motion in the left knee was 10 to 110 degrees.  At the August 2007 VA examination, the range of motion in the left knee was zero to 120 degrees.  At the May 2009 VA examination, the range of motion in the left knee was zero to 110 degrees.  At the December 2009 VA examination, the range of motion in the left knee was zero to 115 degrees.  Although the Veteran had a limitation of extension (10 degrees) in July 2007 that warranted a 10 percent disability rating, his limitation of flexion (110 degrees) warranted a zero percent disability rating.  Thus, a rating in excess of 10 percent prior to October 26, 2011, based on limitation of motion is not warranted.

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995)  and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the September 2007 and May 2009 VA examinations, during repetitive-motion testing of the left knee, the Veteran had increased pain, easy fatigability, lack of endurance, and a degree of flexion by 5 degrees.  At the December 2009 VA examination, pain, tenderness, weakness, and guarding of movement in the left knee were present during the initial range-of-motion testing.  After repetitive-motion testing, the range of motion in the left knee was zero to 126 degrees with pain and weakness.  The Board concludes that the findings of pain, fatigability, lack of endurance, tenderness, weakness, guarding of movement, and loss of flexion are contemplated by the 10 percent rating assigned herein.

Entitlement to a disability rating in excess of 20 percent for the left knee disability based on instability since December 11, 2009  

As an initial matter, the Board will first address whether a separate rating prior to December 11, 2009, based on instability is warranted.  The July 2007 VA treatment record reveals that anterior and lateral medial stability tests were negative.  The September 2007 and May 2009 VA examination reports reflect that there was good stability of the medial and lateral collateral ligaments as well as the anterior and posterior cruciate ligaments.  At the April 2009 hearing, the Veteran testified that he had instability in his left knee.  Hearing transcript, page 6.  The Board finds that the Veteran was competent and credible in his reporting of left knee instability.  The Board, nonetheless, ultimately places more weight on the consistent results of his VA examinations, which revealed no objective evidence of instability in his left knee prior to December 11, 2009.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).   Therefore, a separate rating prior to December 11, 2009, based on instability is not warranted.

The December 11, 2009, VA examination report shows that there was moderate instability in the varus/valgus testing of the medial collateral ligament.  The varus/valgus testing of the lateral collateral ligament was normal.  The testing of the anterior and posterior cruciate ligaments was normal.  The McMurray's test of the medial meniscus and the lateral meniscus was positive.  The examiner described the instability as moderate in severity.  The October 2011 VA examination report reveals that the tests for medial instability (valgus), lateral instability (varus), anterior instability (Lachman), and posterior instability (posterior drawer) were all normal.  The examiner noted that there was no history of recurrent subluxation or dislocation.

The Board finds that the Veteran was competent and credible in his reporting of his left knee giving out.  The Board, nevertheless, ultimately places more weight on the consistent results of his VA examinations, which revealed no objective evidence of severe instability in his left knee.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).   Therefore, a rating in excess of 20 percent since December 11, 2009, based on instability is not warranted.

Entitlement to a disability rating in excess of 10 percent for the left knee disability since October 26, 2011, based on factors other than instability

At the October 26, 2011, VA examination, the Veteran complained of his left knee feeling like it is going to lock up.  The examiner noted that the Veteran had a meniscal tear with frequent episodes of joint "locking" and joint pain.  Although the examiner indicated that there were no frequent episodes of joint effusion, since October 26, 2001, postoperative residuals of a torn medial meniscus of the left knee with traumatic degenerative joint disease more nearly approximates the criteria for a 20 percent disability rating under Diagnostic Code 5258 than the criteria for a 10 percent disability rating under Diagnostic Code 5259.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258.

Turning to limitation of motion, the Veteran has arthritis and there is evidence of limitation of motion in the right knee.  However, the criteria for compensable evaluations under Diagnostic Codes 5260 and 5261 are not met.  At the October 26, 2011,  VA examination, the range of motion in the left knee was zero to 120 degrees.  Thus, a compensable rating since October 26, 2011, based on limitation of motion is not warranted.

Furthermore, a separate compensable rating under 5003 would be prohibited by the anti-pyramiding provisions of 38 C.F.R. § 4.14.  In essence, the diagnostic codes overlap in ratings based on pain and swelling of the joint; therefore, assigning a separate ratings under both Diagnostic Code 5258 and Diagnostic Codes 5003 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the October 26, 2011, VA examination, there was painful motion at 120 degrees of flexion and no painful motion on extension.  There was no additional limitation of motion following repetitive-use testing.  There was a deformity, which was defined as generalized joint pain with patella pressure.  The Board concludes that the finding of pain is contemplated by the 20 percent rating assigned herein.

Entitlement to an increased disability rating in excess of 10 percent for a right knee disability

As to whether a 20 percent rating is warranted based on a dislocated semilunar cartilage, the August 2007 and May 2009 VA examination reports reveal that there was no effusion in the right-knee joint.  There were no current complaints or findings of locking.  The December 2009 VA examination report reflects that the Veteran complained of locking and swelling, but such findings were not noted on physical examination.  The December 2009 VA examiner found that there was no objective evidence of effusion.  The October 2011 VA examiner did not indicate that there were frequent episodes of joint "locking", joint pain, or joint effusion in the right knee.  The Board has considered that the Veteran's complaint of locking and swelling.  The Board finds the Veteran was competent and credible in his reporting of these symptoms.  The Board, however, ultimately places more weight on the consistent results of his VA examinations, which revealed no objective evidence of locking or effusion in his right knee.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, a 20 percent disability rating under Diagnostic Code 5258 is not warranted.

As to whether a separate rating is warranted under Diagnostic Code 5257 based on instability, the September 2007 and May 2009 VA examination reports reflect that there was good stability of the medial and lateral collateral ligaments as well as the anterior and posterior cruciate ligaments.  The December 11, 2009, VA examination report shows that the varus/valgus testing of the lateral collateral and medial collateral ligaments was normal.  The testing of the anterior and posterior cruciate ligaments was normal.  The McMurray's test of the medial meniscus and the lateral meniscus was negative.  The October 2011 VA examination report reveals that the tests for medial instability (valgus), lateral instability (varus), anterior instability (Lachman), and posterior instability (posterior drawer) were all normal.  The examiner noted that there was no history of recurrent subluxation or dislocation.

At the April 2009 hearing, the Veteran testified that he had instability in his right knee.  Hearing transcript, page 6.  The Board finds that the Veteran was competent and credible in his reporting of right knee instability.  The Board, nonetheless, ultimately places more weight on the consistent results of his VA examinations, which revealed no objective evidence of instability in his right knee.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).   Therefore, a separate rating based on instability is not warranted.

As noted above, assigning a separate rating based on limitation of motion would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  Therefore, the next matter is whether a higher rating is warranted based on limitation of motion.  At the August 2007 VA examination, the range of motion in the right knee was zero to 125 degrees.  At the May 2009 VA examination, the range of motion in the right knee was zero to 130 degrees.  At the December 2009 VA examination, the range of motion in the right knee was zero to 135 degrees.  At the October 2011 VA examination, the range of motion in the right knee was zero to 130 degrees.  Thus, a rating in excess of 10 percent based on limitation of motion is not warranted.

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995)  and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the September 2007 VA examination, during repetitive-motion testing of the right knee, the Veteran had increased pain, easy fatigability, and lack of endurance, but no change in range of motion.  At the May 2009 VA examination, during repetitive-motion testing of the right knee, the Veteran had increased pain, easy fatigability, lack of endurance, and a degree of flexion by 5 degrees.   At the December 2009 VA examination, after repetitive-motion testing, the range of motion in the right knee was zero to 135 degrees.  At the October 2011 VA examination, there was painful motion at 130 degrees of flexion and no painful motion on extension.  There was no additional limitation of motion following repetitive-use testing.  There was a deformity, which was defined as generalized joint pain with patella pressure. The Board concludes that the findings of pain, fatigability, lack of endurance, and loss of flexion are contemplated by the 10 percent rating assigned herein.

Hart considerations

With regard to the one-year period prior to July 2, 2007, the date of the claim, the evidence does not show that the left and right knee disabilities did not undergo an increase in severity.  Thus, there is no evidence of an increase in disability during the one-year period prior to the date of the claim.  

Extraschedular considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral knee disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities - bilateral painful limitation of flexion, infrequent limited extension of the left knee, a meniscus tear of the left knee with locking and joint pain, and lateral instability of the left knee - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board notes that the Veteran changed from a manual labor job to an office job in part due to his knee pain.  While the bilateral knee disabilities resulted in some employment impairment, a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice considerations

In adjudicating the increased-rating claims, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran did not assert, that his bilateral knee disabilities render him unable to maintain substantially gainful employment.  There is no indication that the Veteran was unemployed due to his bilateral knee disabilities.  Indeed, he was retired.  As noted above, the Veteran changed jobs in part because of his knee pain but he was able to still work.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

Conclusion

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against findings that a disability rating in excess of 10 percent for the left knee disability prior to October 26, 2011, based on factors other than instability is warranted; that a disability rating in excess of 20 percent for the left knee disability based on instability since December 11, 2009, is warranted; and that a disability rating in excess of 10 percent for the right knee disability is warranted.  Therefore, the preponderance of the evidence is against those claims, and they are denied.  The Board, however, concludes that the most credible and probative evidence weighs strongly for a finding that a 20 percent disability rating, but not higher, effective October 26, 2011, is warranted for the left knee disability based on factors other than instability.


Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected knee disabilities

Governing Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).


Analysis

The medical evidence shows that the Veteran had a lumbar spine disability, to include degenerative disc disease with lumbar radiculopathy as well as osteoarthritis.  Therefore, Wallin element (1), current disability, is satisfied.

Service connection was in effect for postoperative residuals of a torn medial meniscus of the left knee with traumatic degenerative joint disease and left knee instability.  Thus, Wallin element (2), service-connected disability, is met.

Turning to Wallin element (3), medical nexus, there is conflicting medical evidence on the relationship between the lumbar spine disability and the left knee disability.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit  has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The Court has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.  

An August 2007 VA examination report reflects that the examiner opined that it was less likely than not that the Veteran's lower back disability was related to his knee disability.  The examiner attributed the limping on the left leg to the left knee disability.  The examiner stated that there was no leg-length discrepancy that could affect lumbosacral-spine movement.

VA treatment records show that in January 2008 the Veteran had a steady gait.  The Veteran requested a letter about his left knee disability being a possible cause of his lower back pain.  His treating family nurse practitioner indicated that she could write a letter stating his unstable gait can be an aggravating factor on his low back pain.  In a January 2008 letter, the treating family nurse practitioner stated that the Veteran's left knee disability affected his gait and that his left knee disability was affecting his lower back.

A May 2009 VA examination report reveals that the examiner, who also conducted the August 2007 examination, again attributed the limping on the left leg to the left knee disability.

An October 2011 VA examination report reflects that the examiner opined that it was less likely than not that the lumbar spine disability was proximately due to or the result of the service-connected knee disabilities.  The examiner noted medical treatise information indicating that patients with lower-limb osteoarthritis often limp because of pain, resulting in an antalgic gait, and that spinal osteoarthritis can also cause limping secondary to weakness, back pain, or radicular pain.  The examiner noted that the likely source of the limping was from the lumbar spine disability and not the service-connected left knee disability.  The examiner concluded that it was less likely as not that his service-connected right knee or left knee disability was responsible for or had aggravated his lumbar spine disability.

There is conflicting medical evidence on whether the limp was due to the service-connected left knee disability or the lumbar spine disability.  In light of the October 2011 VA examiner's acknowledgement that the lower-limb osteoarthritis can cause limping, the weight of the evidence shows that the limp was due to the service-connected left knee disability.  Based on the ambiguity of the information in the January 2008 treatment record and January 2008 statement, it is unclear whether the treating VA family nurse practitioner was merely stating that the left knee disability aggravated the lumbar spine disability or was actually suggesting that the resulting limp from the left knee disability caused the lumbar spine disability.  The evidence is in equipoise as to whether the lumbar spine disability was caused by the service-connected left knee disability.  Hence, service connection for a lumbar spine disability by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107. 

In light of the fact that this grant of service connection is a full grant of benefits, the Board does not have to address whether service connection for the lumbar spine disability is warranted on a secondary basis by means of aggravation or, for that matter, a direct basis.

Entitlement to service connection for bladder cancer

Governing law and regulations

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).



Analysis

The Veteran had bladder cancer.  Therefore, Hickson element (1), current disability, is established.

The appellant alleges that the Veteran was exposed to aircraft fuel in service.  The Veteran served as a senior aircraft mechanic.  The VHA expert noted that diesel exhaust from the burning of aircraft fuel is an industrial risk factor for bladder cancer.  Thus, Hickson element (2), in-service injury, is met. 

The VHA expert opined that it is as likely as not that the metastatic urothelial cancer of the bladder was related to in-service exposure to aircraft fuel.  Accordingly, Hickson element (3), medical nexus, is established.

In light of the above, the weight of evidence shows that the Veteran's bladder cancer is related to active service.  Thus, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Entitlement to service connection for the cause of the Veteran's death

Governing Law and Regulation

In order to establish service connection for the cause of a veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute a contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

Analysis

The Veteran's death certificate reflects that the immediate cause of death was the metastatic urothelial cancer of the bladder.  Service connection is now in effect for bladder cancer.  Therefore, service connection for the cause of the Veteran's death is order.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318

As DIC based on service connection for cause of death is a greater award, the claim for DIC based on 38 U.S.C.A. § 1318  is moot and dismissed.  See 38 C.F.R. § 3.151  (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).

Entitlement to a death pension

As DIC based on service connection for cause of death is a greater award, the claim entitlement to a death pension is moot and dismissed.  See 38 C.F.R. § 3.151.



ORDER

Entitlement to a disability rating in excess of 10 percent for the left knee disability prior to October 26, 2011, based on factors other than instability, is denied.

Entitlement to a disability rating in excess of 20 percent for the left knee disability based on instability since December 11, 2009, is denied.

A 20 percent disability rating, but not higher, effective October 26, 2011, is granted for the left knee disability based on factors other than instability, subject to the laws and regulations governing the payment of monetary benefits

Entitlement to an increased disability rating in excess of 10 percent for a right knee disability is denied.

Entitlement to service connection for a lumbar spine disability as secondary to the service-connected left knee disability by way of causation is granted.

Entitlement to service connection for bladder cancer is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed.

Entitlement to a death pension is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


